DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2 are allowable. Claims 4-6, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-IV, as set forth in the Office action mailed on 08/23/2021, is hereby withdrawn and claims 4-6 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
Upon further consideration of Applicant’s remarks and MPEP 609.05(c), Ueda et al., Characterization of Acetone-Insoluble Substances in Cellulose Acetate as Prepared by an Acetylation/Ripening Process from Wood Pulps and Ueda et al., Characterizing cellulose acetate prepared by a new acylation and ripening process filed 2/2/2022 have been considered by the examiner. 

Reasons for Allowance
The present claims are allowable over the “closest” prior art Shimamoto et al. (EP 0590401A 2; herein after Shimamoto) and Chen et al., Isolation and Characterization of Acetone-Insoluble Substances in Cellulose Acetate Prepared By An Acetic Acid Acetylation Process (hereinafter Chen) for the following reasons.
Shimamoto discloses cellulose diacetate (Shimamoto, page 22, lines 54-55) (i.e., cellulose acetate),
having a degree of acetylation of 54.98% (i.e., an acetylation degree of 52% or more and 59% or less), and a volume of insolubles of 3.987×10-6  cm3 / 2 mL (Shimamoto, page 23, Table B-6, Ex. B-17), 
wherein the volume of insolubles is determined by the use of a 4.9% acetone solution (Shimamoto, page 12, lines 1-4) (i.e., acetone-insoluble substance content),
wherein the cellulose diacetate has a molar content of glucose accounting for 96.7% of that of xylose, mannose, and glucose (Shimamoto, page 23, Table B-6, Ex. B-17).
However, Shimamoto does not disclose or suggest an acetone-insoluble substance content of 0.04 wt% or less, wherein the cellulose acetate has a ratio of a molar content of glucose to a sum of molar contents of glucose, xylose and mannose is 98.0% or more, and wherein the acetone-insoluble substance content is measured by steps of dissolving cellulose acetate in acetone at a solid concentration of 3 wt% to obtain a solution, filtering the solution by suction filtration at room temperature of 25°C under a reduced pressure of 30 mmHg using a glass filter having a pore diameter of 5 to 10 m to obtain filtration residue, washing a dope adhering to the filtration residue with acetone, drying the filtration residue and the glass filter, wherein the glass filter is weighed before and after filtering, wherein the acetone-insoluble substance content is calculated as acetone-insoluble substance content (wt%) [weight of glass filter after filtration (g) - weight of filter before filtration (g)]/weight of cellulose acetate (g) x 100, as presently claimed.
Further, the Declaration submitted by Applicant 02/02/2022 shows that even when a starting pulp with a higher α-cellulose content and lower hemicellulose content is used, the solvent treatment process of Shimamoto would not reduce the acetone-insoluble substance content of cellulose acetate to 0.04 wt% or less, as presently claimed. 

Upon updating the search, a new reference, namely Chen, came to the attention of the examiner. 
Chen discloses cellulose acetates prepared with different pulps, such as cotton linter (C-CA) (Chen, page 478, right column, paragraph 3), 
wherein the degree of substitution of the cellulose acetate is between 2.42 to 2.49, such as DS of 2.45 for the cotton sample (Chen, Table 6) (i.e., an acetylation degree within the claimed range of 52% or more and 59% or less, which corresponds to a DS of 2.21 to 2.71);
wherein the insoluble substances content of C-CA is 0.54% (Chen, Table 4), wherein the percentage of acetone-insoluble substances was calculated by weight (Chen, page 479, ‘Percentage of insoluble substances in cellulose acetates’) (i.e., acetone-insoluble substance content of 0.54 wt%);
wherein the natural sugar composition of the cotton sample of cellulose acetate comprises 99.7% glucose based on the amount of glucose, xylose, and mannose (Chen, Table 5; page 479-480, ‘Analysis of natural sugar compositions’);
wherein to isolate insoluble substances, the obtained cellulose acetate is dissolved in acetone to prepare a 3.0% solution and collected acetone-insoluble substances are washed with acetone and dried (Chen, page 478, paragraph 4), wherein the collected acetone-insoluble substances were weighted and the percentage of insoluble substances was calculated by the weight of insoluble substances divided by the weight of cellulose acetates used for collecting insoluble substances (Chen, page 479, ‘Percentage of insoluble substances in cellulose acetates’).  
However, Chen does not disclose or suggest an acetone-insoluble substance content of 0.04 wt% or less, wherein the natural sugar compositions is a ratio of a molar content, and wherein the acetone-insoluble substance content is measured by steps of filtering the solution by suction filtration at room temperature of 25°C under a reduced pressure of 30 mmHg using a glass filter having a pore diameter of 5 to 10 m to obtain filtration residue, washing a dope adhering to the filtration residue with acetone, drying the filtration residue and the glass filter, wherein the glass filter is weighed before and after filtering, wherein the acetone-insoluble substance content is calculated as acetone-insoluble substance content (wt%) [weight of glass filter after filtration (g) - weight of filter before filtration (g)]/weight of cellulose acetate (g) x 100, as presently claimed.

Thus, it is clear that Shimamoto and Chen, either alone or in combination, do not disclose or suggest the present invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732        
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        6/30/22